Citation Nr: 9931717	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-07 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of lumbar spine degenerative disk disease, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for lumbar spine degenerative disk 
disease to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

FINDING OF FACT

Lumbar spine degenerative disk disease is currently 
manifested by pronounced disc syndrome.


CONCLUSION OF LAW

Lumbar spine degenerative disk disease is 60 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59; 4.72, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected lumbar spine 
degenerative disk disease is worse than the current 
evaluation contemplates.  The Board finds that the veteran 
has submitted evidence, which is sufficient to justify a 
belief that his claim for a higher evaluation is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).  

The Board has continued the issue as entitlement to an 
increased evaluation since service connection has been 
granted for the disability.  The veteran is not prejudiced by 
the naming of the issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
the disability is the same regardless of how the issue has 
been phrased.  The distinction between disagreement with the 
original evaluation awarded and a claim for an increased 
evaluation is important in terms of VA adjudicative actions.  
However, the U.S. Court of Appeals for Veterans Claims (the 
Court) did not provide a substitute name for the issue.  In 
reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability addressed has not significantly 
changed and staged ratings are not appropriate in this case.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1996, 1999).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  VA also 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issue raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

38 C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  These requirements for the evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete or inaccurate report and to enable 
VA to make a more precise evaluation of the disability level 
and any changes in the condition.  

Under Diagnostic Code 5003-5010, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion.  See 38 C.F.R. Part 4, Diagnostic Code 5003 (1996, 
1999).  

Under Diagnostic Code 5290, slight limitation of motion 
warrants a 10 percent evaluation, moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1999).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation under Diagnostic Code 5292.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).  

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1999).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

Lumbosacral strain: Severe; with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
evaluation.   With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position warrants a 20 percent evaluation.  Characteristic 
pain on motion warrants a 10 percent evaluation.  Slight 
subjective symptoms only warrants a noncompensable 
evaluation.  38 C.F.R. § 4.72 Diagnostic Code 5295 (1999).  

I.  Background

In October 1987 the veteran made a claim for service 
connection for a back injury.  Service connection for lumbar 
spine degenerative disk disease was granted by means of a 
December 1997 rating decision.  A 40 percent evaluation was 
assigned under diagnostic code 5293.  

In September 1987 the veteran complained of low back pain.  
He reported suffering from back pain over the years following 
an injury in service in 1945.  The diagnosis was discogenic 
disease of the spine.  

In a letter, dated January 1988, a private chiropractor wrote 
that the veteran had been under his care since 1979.  The 
veteran had originally presented with complaints of low-back 
pain and stiffness with radiation into his right leg.  The 
pain was transient in nature, and had been affecting him for 
many years.  

In September 1994 the veteran complained of low back pain.  
Objective findings revealed that there was no apparent 
distress.  The veteran's gait appeared normal.  There was 
point tenderness over the sacrum (L5-S1).  The diagnostic 
impression was chronic back pain.  A radiology report showed 
that the disc space between L5-S1 was narrowed.  There were 
spurs arising from the opposing border of these vertebrae.  
Also noted were spurs arising from the bodies of the lower 
dorsal spine and L1 with bony bridging anteriorly.  There 
were degenerative changes involving the apophyseal joints of 
L4-L5 as well as L5-S1 on both sides with facet hypertrophy.  
The pedicles and both S1 joints were preserved.  The 
impressions were disc disease; L5-S1 associated with 
osteoarthritis; degenerative joint disease, L4-L5 as well as 
L5-S1; osteoarthritis, lower dorsal and upper lumbar spine.  

A service comrade of the veteran wrote, in December 1994, 
that the veteran was injured in a jeep accident in May 1945.  
He stated that he saw the veteran many times between 1945 and 
1992 and that the veteran mentioned problems with his back.  

In a letter dated April 1995, a friend of the veteran's wrote 
that she has known the veteran since 1946.  She stated that 
he has been treated for residuals of a back injury since 
1946.  

At the March 1996 RO hearing the veteran testified that 
during service the jeep he was driving had been hit by a 
semi-truck and trailer.  He reported that he was treated for 
a back sprain at that time.  The veteran stated that he was 
seen for back pain from April 1946 to the present.  He 
attested that he had sciatica; characteristic pain and 
demonstrated muscle spasm; that ankle jerks were absent; and 
that there was low or intermittent relief.  

At the February 1997 VA examination the veteran complained of 
low back pain with radiation down his right leg.  He 
complained of numbness on the anterior aspect of the right 
foot, as well as on the first, second and third toes.  He 
described having this pain three to four times per week.  
Upon examination there were no postural abnormalities or 
fixed deformities.  The veteran's back musculature was good 
and pain on bending was noted.  Forward flexion was to 40 
degrees and backward extension was to 15 degrees.  Left 
lateral flexion was to 30 degrees and right lateral flexion 
was to 40 degrees.  Left rotation was 45 degrees and right 
rotation was 30 degrees.  Deep tendon reflexes and pinprick 
sensations were intact.  Straight leg raising was unimpaired.  
An x-ray found multiple disc disease and osteoarthritis, with 
right sciatic neuropathy and traumatic and degenerative spine 
disease.  The diagnoses were degenerative and traumatic 
arthritis and disc disease.

The veteran was re-examined by the VA in June 1997.  He 
reported having back pain two to three times per week which 
would radiate down the right leg to the foot.  He also 
complained of numbness on the bottom of the right first toe.  
Objective findings included a tender mass of spastic muscle 
of the right sciatic notch.  The lumbar spine and the right 
iliosacral joint were also tender.  There was a moderate 
dorsal kyphosis and a roll of tender tight muscle at the 
right sciatic notch.  The veteran's lumbar muscle was tender.  
Forward flexion and backward extension were to 15 degrees.  
Left lateral flexion was to 15 degrees and right lateral 
flexion was to 10 degrees.  Left rotation was to 15 degrees 
and right rotation was to 5 degrees.  All movements were 
restricted by pain.  The examiner had told the veteran to 
stop when pain started.  The right Achilles tendon reflex was 
not elicited.  Left Achilles reflex was somewhat diminished 
at 1+.  Patellar deep tendon reflexes were average and equal.  
There was loss of pinprick sensation in the anterior one-
third of the plantar surface of the right foot and toes.  The 
Lasegue maneuver was positive on the right only.  The 
diagnoses were dorsal spine osteoarthritis, mild to moderate 
especially of the lower vertebra; lumbar spine disc disease 
of L4-L5 and L5-S1; and osteoarthritis L1 through S1.  
Neuropathy to the distal S1 distribution of the right foot 
due to disc disease and osteoarthritis at the L5-S1 level.  


II.  Analysis 

After having reviewed the evidence, the Board concludes that 
the evidence supports an evaluation of 60 percent.  The 60 
percent evaluation exceeds the maximum evaluation for 
limitation of motion of the lumbar spine and lumbosacral 
strain.  See 38 C.F.R. 4.72, Diagnostic Code, 5292 
(limitation of lumbar spine motion) and 5295 (lumbosacral 
strain) (1999). 

In December 1994 and April 1995 a colleague and a friend of 
the veteran's wrote that he had complained of and had been 
seen for back pain since 1945.  At the March 1996 RO hearing 
the veteran testified that he had sciatica; characteristic 
pain and muscle spasm; that ankle jerks were absent; and that 
there was low or intermittent relief.  The February 1997 
examination was inadequate since there was no discussion of 
how pain limited lumbar spine motion.  The June 1997 VA 
examination reported objective findings which included a 
tender mass of spastic muscle of the right sciatic notch and 
tenderness of the lumbar spine and the right iliosacral 
joint.  Moderate dorsal kyphosis and a roll of tender tight 
muscle at the right sciatic notch were also noted.  The 
veteran's lumbar muscle was tender.  

The VA examiner, in June 1997 indicated that the veteran's 
right Achilles tendon reflex was not elicited.  Left Achilles 
reflex was somewhat diminished.  Patellar deep tendon 
reflexes were average and equal.  There was loss of pinprick 
sensation in the anterior one-third of plantar surface of the 
right foot and toes.  The Lasegue maneuver was positive on 
the right only.  

The Board finds that the application of 38 C.F.R. § 4.7 
(1999) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  See id.  Here, the VA examiner's examination of 
the appellant's lumbar spine seemed to show that the 
appellant's lumbar spine degenerative disk disease was 60 
percent disabling.  The appellant has complained about the 
constant pain he experiences in his lumbar spine and that he 
has little intermittent relief.  The Board cannot ignore 
subjective complaints from the appellant.  

The VA examiner noted in the June 1997 examination report 
that the appellant had persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, and neurological findings 
appropriate to the site of the diseased disc.  Based on the 
reports of the VA examiner and the neurologic findings the 
disorder approximates a pronounced syndrome with little 
relief.  Thus, the Board has determined that the appellant's 
symptoms of lumbar spine degenerative disk disease are 
indicative of a 60 percent evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1999).  

The Board has given consideration to evaluating this 
disability under different Diagnostic Codes.  Higher ratings 
are not in order pursuant to the other schedular criteria as 
there is no medical evidence that his osteoarthritis of the 
lumbar spine involves residuals of a fractured vertebra (Code 
5285); complete bony fixation (ankylosis) of the spine, 
either in a favorable or unfavorable angle (Code 5286); or 
favorable or unfavorable ankylosis of the lumbar spine (Code 
5289).  38 C.F.R. § 4.71(a) (1999).  

ORDER

A 60 percent evaluation is granted for lumbar spine 
degenerative disk disease, subject to the controlling 
regulations applicable to the payment of monetary benefits.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

